Citation Nr: 0721623	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  02-05 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left leg 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right leg 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to June 
1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 RO decision.  The veteran 
testified before the Board in July 2004.  In December 2004, 
the Board denied the applications to reopen claims for 
service connection for a left leg disorder, for a right leg 
disorder, and for a back disorder.  The Board also denied a 
claim for compensation under the provisions of 38 U.S.C.A. § 
1151 for a left knee disorder as a result of VA medical 
treatment.

In May 2006, the United States Court of Appeals for Veterans 
Claims (Court) granted a Joint Motion for Partial Remand and 
remanded that part of the Board's decision that had denied 
applications to reopen claims for service connection for a 
left leg disorder, for a right leg disorder, and for a back 
disorder.  The Court dismissed the appeal of the claim for 
compensation under the provisions of 38 U.S.C.A. § 1151.  In 
September 2006, the Board remanded the matter for development 
in accordance with the Court's May 2006 remand.


FINDINGS OF FACT

1.  By an unappealed February 1993 rating decision, the RO 
denied service connection for a left leg disorder, for a 
right leg disorder, and for a back disorder.

2.  By an unappealed May 1993 rating decision, the RO 
declined to reopen the previously disallowed left leg 
disorder claim.

3.  By an unappealed September 1999 rating decision, the RO 
declined to reopen the previously disallowed right leg 
disorder claim.

4.  Evidence received since the May 1993 RO rating decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for of a left leg disorder.

5.  Evidence received since the September 1999 RO rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a right leg disorder.

6.  Evidence received since the February 1993 RO rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a back disorder.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted, and the 
claim for service connection for a left leg disorder is not 
reopened.  38 U.S.C.A. § 7105(c) (West 1991); 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5108 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (1992 & 1999); 38 C.F.R. § 3.156 (2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  New and material evidence has not been submitted, and the 
claim for service connection for a right leg disorder is not 
reopened.  38 U.S.C.A. § 7105(c) (West 1991); 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5108 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (1992, 1997 & 1999); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  New and material evidence has not been submitted, and the 
claim for service connection for a right leg disorder is not 
reopened.  38 U.S.C.A. § 7105(c) (West 1991); 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5108 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (1992; 38 C.F.R. § 3.156 (2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in September 2001, October 2001, 
March 2003, and January 2007; a rating decision in November 
2001; a statement of the case in March 2002; and supplemental 
statements of the case in March 2003 and April 2007.  

In the September and October 2001 letters, the RO advised the 
veteran of the information and evidence necessary to reopen 
his left and right leg disorder claims.  The RO also advised 
the veteran of VA's duties and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran. 

The September and October 2001 letters contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claims, or 
something to the effect that the veteran give VA everything 
he had that pertained to his claims.  See 38 C.F.R. § 3.159 
(b)(1) (2006).  Nevertheless, the RO asked the veteran for 
all the information and evidence necessary to reopen the 
claims.  In October 2001, the veteran submitted evidence that 
he thought was pertinent to his claims.  A generalized 
request for any other evidence pertaining to the claims would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence. Therefore, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notices 
appears not to have harmed the veteran, and it would be 
legally proper to render a decision in the case without 
further notice.

Regarding the back claim, the September 2001 and October 2001 
letters did not address this issue.  Also, the December 2001 
letter did not advise the veteran of the information and 
evidence necessary to reopen his back claim.  Notwithstanding 
the lack of adequate notice, for reasons discussed below, the 
veteran is not prejudiced by the deficiency in notice because 
the veteran is not entitled to the relief sought as a matter 
of law.  Consequently, VA's duties to notify do not apply to 
this claim.  See VAOPGCPREC 5-04 (under 38 U.S.C.A. § 5103A, 
VA is not required to assist a claimant in developing 
evidence to substantiate a claim where there is no reasonable 
possibility that such aid could substantiate the claim 
because there is no legal basis for the claim).

In any event, prior to the last adjudicational document in 
this case (hat is, the April 2007 supplemental statement of 
the case), the RO has had an opportunity to cure any defect 
in the notice provided to the veteran.  In particular, a 
January 207 letter from the RO complied with the requirements 
governing assignment of disability ratings and effective 
dates and with the requirements for reopening specific 
claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), and aff'd, Dingess v. Nicholson, 2007 WL 1686737 (C. 
A. Fed. Cir. June 5, 2007) (not selected for publication No. 
2006-7247, 2006-7312).  

The documents preceding the last decisional document here 
(the April 2007 supplemental statement of the case) discussed 
specific types of evidence, the applicable legal 
requirements, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that even if there 
is any defect with regard to the timing or content of any of 
the notices sent prior to the RO's initial adjudication in 
November 2001, that defect is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant has had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  VA effectively 
complied with all of the required elements under VA's duty to 
notify claimants prior to the last adjudication here (an 
April 2007 supplemental statement of the case).  

Any defective notice has not prejudiced the veteran in the 
essential fairness of the adjudication, and any error in VA's 
notice to the veteran (which is initially presumed to be 
prejudicial) is in fact harmless.  See Sanders v. Nicholson, 
__ F.3d. __, 2007 WL 1427720 (C.A. Fed. May 16, 2007) (No. 
06-7001) (burden is on VA to show that error in notice was 
not prejudicial); Overton v. Nicholson, 20 Vet. App. 427 
(2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine), 
on remand, 20 Vet. App. 537 (2006) (discussing Board's 
ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), and aff'd, Dingess v. Nicholson, 2007 WL 1686737 (C. 
A. Fed. Cir. June 5, 2007) (not selected for publication No. 
2006-7247, 2006-7312); cf. Locklear v. Nicholson, 20 Vet. 
App. 410, 415-16 (2006) (duty to notify does not extend in 
perpetuity or impose duty on VA to provide notice on receipt 
of every piece of evidence or information).  All notices have 
attempted to inform the veteran of what is needed to support 
his claims.  Moreover, the Board has advised the veteran of 
relevant laws and regulations and of the evidence reviewed in 
its December 2004 decision.  And in September 2006, the Board 
also provided information regarding alternate forms of 
evidence that may be used when service medical records are 
not available.  The Board also notes that the veteran is 
represented by an attorney who practices in the field of 
veterans' law.  Finally, in August 2006, the veteran's 
attorney indicated that the veteran had no additional to 
submit.  Thus, VA satisfied its duty to notify the appellant.  

Also, VA has obtained all relevant, identified, and available 
evidence needed for adjudication of the claims and has 
notified the appellant of any evidence that could not be 
obtained.  The Board notes that the veteran's service medical 
records are not in the claims folder.  In January 2007, in 
connection with the application to reopen these service 
connection claims, the RO prepared a memorandum discussing 
the procedural history of the RO's efforts to obtain the 
service medical records.  Although the service medical 
records were apparently sent to the RO in April 1979, they 
are nowhere to be found.  Moreover, a follow-up request for 
service medical records from the service department was 
unsuccessful.  The RO also notified the veteran that the 
service medical records were not available and offered him an 
opportunity to submit any service medical records in his 
possession.  But understandably, the veteran has not 
indicated that he has any service medical records in his 
possession.  VA has also written to the veteran and suggested 
alternate forms of evidence that might be used in light of 
the missing service medical records.  See VA Adjudication 
Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part III, 
Subpart iii, Chapter 2, Section E (Dec. 13, 2005).

Thus, VA satisfied both the notice and duty to assist 
provisions of the law.  The Board now turns to the "merits" 
of the applications to reopen the service connection claims 
for the three disorders on appeal.  

The veteran sought to reopen the service connection claims in 
March 2001.  Thus, the relevant regulation governing "new 
and material evidence" is the version in effect prior to 
August 29, 2001.  Under that version, "new and material 
evidence" is defined as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998). 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

The determination of whether evidence is "new and material" 
involves consideration in light of the underlying authorizing 
laws and regulations pertaining to service connection.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for disability shown after 
service, when all the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection will be presumed for certain chronic 
diseases, such as arthritis, manifested to a compensable 
degree within one year after separation from service; this 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Secondary service connection may also be granted for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Secondary service connection may be warranted where there is 
additional disability of a non-service-connected condition 
due to aggravation by an established service-connected 
disorder.  When aggravation of a non-service-connected 
condition is proximately due to or the result of a service- 
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The RO denied the veteran's original claims for service 
connection for a left leg disorder, for a right leg disorder, 
and for a back disorder in February 1993.  In February 1993, 
the RO notified the veteran of this decision and of his 
appellate rights.  But the veteran did not appeal the 
decision within the appropriate time, and the February 1993 
decision thus became final, at least with respect to the 
right leg and back disorder claims.  See 38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1992).  In 
a May 1993 rating decision, the RO declined to reopen the 
previously disallowed left leg disorder claim.  In May 1993, 
the RO advised the veteran of the May 1993 denial and 
notified the veteran of his appellate rights.  However, the 
veteran did not appeal the decision within the appropriate 
time, and that decision thus became final as to the left leg 
disorder claim.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 20.302, 20.1103 (1992).  

In a September 1999 decision, the RO declined to reopen the 
previously disallowed right leg disorder claim.  In the 
October 1999 notice of decision, the RO advised the veteran 
of the denial and notified the veteran of his appellate 
rights.  The veteran did not appeal the decision within the 
prescribed time and it became final as to that issue.  See 38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1999).

I.  Left Leg Disorder

Apparently, the veteran's claims file could not be located, 
and the RO had to rebuild the claims file in 1986.  

The following evidence was associated with the claims file 
before the RO's May 1993 rating decision.

A VA Form 3101 showed that the National Personnel Records 
Center (NPRC) reported that the veteran's service medical 
records had been forwarded to the RO in 1979.  The NPRC noted 
that there were no additional medical records on file.

No service medical records were associated with the claims 
file.

VA treatment records dated from June 1976 to April 1993 
included a November 1987 record that noted that the veteran 
complained of pain in his left leg; it was later noted that 
the pain was in his left hip.  Records dated in February 1993 
noted that the veteran complained of left knee pain secondary 
to an episode of popping and locking of the knee.  The 
consultation sheet noted that an X-ray revealed no fracture.  
East Cooper Community Hospital records dated February 2, 
1993, show that radiographic views of the left knee revealed 
no evidence of an acute bony injury.  The physical 
examination revealed that the veteran was able to flex and 
extend his knee with slight pain.  The physician noted that 
examination findings revealed probable "[illegible]" 
cruciate tear or "[illegible]" ligament tear.  The 
physician noted diagnoses of acute knee pain and probable 
ligament tear/injury.  The veteran was referred to the VA 
medical center for a follow-up and an arthroscopy.  The 
consultant provided an impression of acute lateral meniscus 
tear.  Operation reports dated in March 1993 noted that the 
veteran underwent arthroscopy of the left knee and 
uncomplicated left lateral meniscal repair.  Follow-up 
records dated in April 1993 noted that the veteran was 
generally doing well.  The assessment was status post left 
lateral meniscus repair.

The RO's May 1993 rating decision shows that the RO declined 
to reopen the claim because there were no service medical 
records that showed that a left leg disorder was incurred in 
or aggravated by service.  Also, the RO noted that VA 
treatment records showed treatment for a left leg disorder 
after the veteran's discharge from service.

The following evidence was associated with the claims file 
after the RO's May 1993 rating decision.

VA treatment records dated from September 1995 to April 1997 
showed that the veteran complained of left knee pain present 
since the 1993 knee surgery.  One record included an 
examiner's opinion that the veteran's left knee pain was not 
secondary to his low back disorder.  Rather, he felt that the 
knee pain was likely associated with the injury to his knee.

VA treatment records dated from June 1976 to January 1994 
included duplicates and new records that noted follow-up 
treatment for the 1993 surgery.  VA treatment records dated 
from September 1995 to April 1997 show that the veteran 
complained of left knee pain present since the 1993 surgery.

VA treatment records dated from June 1976 to January 1994 
included duplicates.  A January 1994 record noted an 
assessment of "left knee pain unknown."

Records from the Social Security Administration (SSA) show 
that the veteran was awarded disability benefits, in part, 
for a left knee disorder.

In a March 1998 letter received by the RO in October 2001, 
Dr. A.M.M. noted that he did not see that any further knee 
surgery and knee evaluations were indicated in spite of the 
veteran's ongoing symptoms related to his left knee.

The veteran underwent an Aid and Attendance or Housebound 
examination in June 2002 in connection with an unrelated 
claim.  He reported on the 1993 left knee injury and the two 
surgeries he underwent in 1993 to repair the damaged meniscal 
tissue.  He maintained that due to pain in his low back and 
left knee he always used a cane for walking and sometimes he 
used a wheelchair instead.  He also indicated that he spent 
most of his day in bed due to the pain.  The examiner noted 
that any physical movement of the veteran's body produced 
moans, groans, and jerks.  On physical examination, the 
examiner noted that the veteran's left knee appeared normal 
except for the presence of a significant lateral scar and 
smaller anterior and medial scars around the left knee.  
There was no swelling, redness, or deformity.  Range of 
motion of the left knee was measured from 0 to 100 degrees 
actively and from 0 to 130 degrees passively with complaints 
of pain from 100 to 130 degrees.  Repeat testing did not 
change the results.  The diagnosis was status post 
arthroscopic and open surgery of the left knee with 
consistent findings reported on a 2001 MRI.

According to a September 2001 statement and testimony from a 
July 2004 Board hearing, the veteran initially twisted his 
left knee on January 22, 1993, and that on February 2, 1993, 
he had an episode of left-knee locking when he stooped down.  
He reported that he could not straighten his left leg out so 
he sought treatment at the East Cooper Community Hospital 
which in turn referred him to the Charleston VA Medical 
Center (MC).  He also stated that a VA physician pulled his 
leg to straighten it out which caused the veteran severe 
pain.  He indicated that he had experienced pain and knee 
problems ever since the February 2, 1993, VA treatment.  He 
also veteran testified that on February 26, 1998, a physician 
told him that he should have been given strong pain relief or 
an anesthetic prior to the manipulation of his knee.  The 
veteran indicated that he was initially advised that he 
needed no surgery and there was no nerve damage but then he 
was told that there was nerve damage and that he did need 
surgery for his left knee.  Lastly, the veteran reported that 
in 2001, he was diagnosed with septic arthritis and plantaris 
tendon rupture with a superimposed infection.

In addition, recently, VA medical records from 2005 to 2007 
have been received (in addition to duplicates of other VA 
medical records from the 1990s).  Although these records 
discuss the veteran's current symptoms and diagnoses for this 
claimed left leg disorder, other than an infrequent 
recitation of the veteran's own contention regarding in-
service injury as a result of a parachute jump, they do not 
relate any current left leg disorder to any incident in 
service.

The Board finds that the evidence submitted after the May 
1993 denial is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  The VA 
treatment records are duplicative and essentially cumulative 
of evidence of record at the time of the last prior final 
denial of the claim.  The SSA records, Dr. A.M.M.'s March 
1998 letter, the June 2002 VA examination report, and the 
recent VA medical records do not show that any current left 
leg disorder is related to an incident or incidents of the 
veteran's military service.  Accordingly, since new and 
material evidence has not been submitted, the claim is not 
reopened.

II.  Right Leg Disorder

Apparently, the veteran's claims file could not be located, 
and the RO had to rebuild the claims file in 1986.  

The following evidence was associated with the claims file 
before the RO's September 1999 rating decision.

A DD Form 214 showed that the veteran's military occupational 
specialty was a light weapons infantryman.  He had no foreign 
service.  He was awarded a parachute badge.

No service medical records were associated with the claims 
file.

VA treatment records dated from June 1976 to April 1993 
included an October 1977 record that noted that the veteran 
complained of right knee pain with onset in service in June 
1975.  The examiner noted an assessment of history of pain in 
the lateral aspect of the right knee.  The October 1977 
radiograph report noted that there was calcification of the 
patella of the tibial ligament.  There were some degenerative 
changes in the inferior portion of the patella.  A November 
1977 record noted that the veteran reported that his right 
knee currently felt fine.  The examiner noted the October 
1977 X-ray findings.  An assessment of asymptomatic 
degenerative change of the right patellar was noted.  An 
August 1979 record noted that an arthrogram revealed a 
definite peripheral tear of the right knee.  The actual 
August 1979 radiographic report noted both menisci appeared 
entirely normal. 

Records dated in April and May 1980 showed that the veteran 
underwent a right knee arthroscopy for suspected tear of the 
right medial meniscus.  The veteran reported that he 
suspected his right knee pain stemmed from parachuting during 
service.  The post-operative diagnosis was right patella 
chondromalacia.

VA treatment records dated from September 1995 to April 1997 
noted no relevant complaints or findings.

Records from the Social Security Administration (SSA) showed 
that the veteran was awarded disability benefits, in part, 
for a right knee disorder.

The September 1999 RO rating decision indicates that the RO 
declined to reopen the right leg disorder claim because no 
evidence had been submitted that related any current right 
knee disorder to service.

The following evidence was associated with the claims file 
after the RO's September 1999 rating decision.

In a March 1998 letter received by the RO in October 2001, 
Dr. A.M.M. noted that he did not see that any further knee 
surgery and knee evaluations were indicated in spite of the 
veteran's ongoing symptoms related to his right knee.

VA treatment records dated from June 1976 to January 1994 
included duplicates.

According to a September 2001 statement and testimony 
presented at the July 2004 travel board hearing, the veteran 
reportedly sustained a right knee injury from a parachute 
jump in 1974.  The veteran maintained that he was on crutches 
for about two and one-half to three months.

The veteran underwent an Aid and Attendance or Housebound 
examination in June 2002 in connection with an unrelated 
claim.  He complained of right knee problems.  He reported on 
the right knee injury that reportedly occurred in 1974.  He 
maintained that at that time, he experienced severe swelling 
of the right knee and thigh that lasted two to three months.  
Since that time he experienced occasional locking of the 
right knee if he squatted down into a full squat position.  
On physical examination, the examiner noted that the right 
knee appeared normal.  There was no swelling, redness, or 
deformity.  The range of motion of the right knee measured 
from 0 to 135 degrees.  Repeat testing did not change the 
results.  The examiner provided a diagnosis of normal right 
knee exam.

In addition, recently, VA medical records from 2005 to 2007 
have been received (in addition to duplicates of other VA 
medical records from the 1990s).  Although these records 
discuss the veteran's current symptoms and diagnoses for this 
claimed right leg disorder, other than an infrequent 
recitation of the veteran's own contention regarding in-
service injury as a result of a parachute jump, they do not 
relate any current right leg disorder to any incident in 
service.

The Board finds that the evidence submitted after the 
September 1999 denial is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The VA treatment records and the veteran's statements 
regarding the etiology of his claimed right knee disorder are 
cumulative and redundant of evidence of record at the time of 
the last prior final denial of the claim.  Dr. A.M.M.'s March 
1998 letter, the June 2002 VA examination report, and the 
recent VA medical records do not show that any current right 
knee disorder is related to an incident or incidents of the 
veteran's military service.  Accordingly, having determined 
that new and material evidence has not been submitted, the 
claim is not reopened.

III.  Back Disorder

No relevant evidence was associated with the claims file 
prior to the RO's February 1993 rating decision.

The February 1993 rating decision shows that the RO denied 
service connection for a back disorder because there were no 
service medical records that showed a diagnosis of or 
treatment for a disability of the back.

The following evidence was associated with the claims file 
after the RO's February 1993 rating decision.

VA treatment records dated from June 1976 to April 1993 were 
absent any complaints of or findings of a back disorder.  VA 
treatment records dated from September 1995 to April 1997 
noted a diagnosis of mild L5-S1 radiculopathy and abnormal 
magnetic resonance imaging (MRI) of the spine (mild disc 
herniation at L5-S1).  The veteran complained of low back 
pain that radiated into his left leg.

In a March 1998 letter, Dr. A.M.M. reported that the veteran 
had degenerative joint disease with L5, S1 changes.  Dr. 
A.M.M. noted that he did not see that further imaging, 
diagnostic testing, or surgical intervention was indicated 
for the back.  Dr. A.M.M. added that an electromyography was 
negative.

In a September 2001 statement and testimony presented at the 
July 2004 travel board hearing, the veteran indicated that 
every since the February 2, 1993, knee injury he had received 
treatment for his lower and upper back.  The veteran asserted 
that he was initially advised that he needed no surgery and 
there was no nerve damage in his back, but then he was told 
that there was nerve damage and that he did need surgery for 
his back.

Additionally, the veteran testified that he did not injure 
his back in service.  Rather, he indicated that he 
experienced the onset of back pain ("twinge") three days to 
one week after he went to VA for treatment of his knee on 
February 2, 1993.  He believed the back pain was due to his 
left knee.  He testified that he underwent a MRI at which 
time he was advised that he had several "bolting discs."  
He acknowledged that he had been involved in three motor 
vehicle accidents in which he complained of low back pain but 
he maintained that the low back pain had ultimately resolved 
prior to February 2, 1993.  Lastly, the veteran made clear 
that he believed that improper treatment of his left knee by 
VA led to the development of his back disability.

The veteran underwent an Aid and Attendance or Housebound 
examination in June 2002 in connection with an unrelated 
claim.  He complained of low back problems.  He related that 
he was involved in two significant motor vehicle accidents 
and had since that time experienced occasional low back pain, 
that currently radiated into his left leg.  The examiner 
noted the MRI findings.  The examiner provided a diagnosis of 
lumbar spine spondylolisthesis with multiple bulging disks 
and nerve root impingement at the L5, S1 level.

In addition, recently, VA medical records from 2005 to 2007 
have been received (in addition to duplicates of other VA 
medical records from the 1990s).  Although these records 
discuss the veteran's current symptoms and diagnoses for this 
claimed back disorder, they do not relate any current back 
disorder to any incident in service or to any service-
connected disability.

The Board finds that the evidence submitted after the 
February 1993 denial is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
as the veteran has essentially made a claim for service 
connection of a back disorder secondary to a left knee 
disorder but service connection for a left knee disorder has 
not been established.  The veteran clarified through 
testimony elicited from both his authorized service 
representative and the undersigned that he did not sustain a 
back injury during service.  Rather, the veteran believed 
that his current low back problems were directly attributable 
to problems associated with his left knee disorder.  The 
Board notes that service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  See 
38 C.F.R. § 3.310(a).  Notwithstanding the fact that the new 
evidence shows that the veteran is currently diagnosed with a 
low back disability and regardless of whether the evidence 
shows that the current low back disability was either caused 
by or aggravated by the left knee disorder, service 
connection has not been established for a left knee disorder, 
which is a prerequisite for secondary service connection for 
the claimed disability.  Ibid.  Thus, the veteran is not 
entitled to the relief sought as a matter of law and the 
Board must find that no new and material evidence has been 
submitted to reopen the back disorder claim.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

1.  The application to reopen the claim for service 
connection for a left leg disorder is denied.

2.  The application to reopen the claim for service 
connection for a right leg disorder is denied.

3.  The application to reopen the claim for service 
connection for a back disorder is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


